[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 604 
Judgment affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the fund. We do not pass upon the question as to whether the agreement entered into between Mrs. McCormick, her father and the trustee had the effect of modifying the power of appointment contained in the trust agreement. No opinion. (See 271 N.Y. 659.)
Concur: CRANE, Ch. J., LEHMAN, O'BRIEN, CROUCH, LOUGHRAN and FINCH, JJ. HUBBS, J., taking no part. *Page 605